Citation Nr: 0027597	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  96-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 1, 
1995, for the award of Dependency and Indemnity Compensation 
(DIC) benefits for the veteran's son and daughter.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to June 
1976.  He also had a period of active duty for training from 
October 1972 to February 1973  He died in May 1994.  The 
appellant is a former spouse of the veteran and was the 
custodian of two of his children, listed above, when this 
claim was filed.

The instant appeal arose from a January 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico, which granted the 
appellant's claim of entitlement to DIC benefits on behalf of 
her two children and assigned an effective date of December 
1, 1995, for payment of those benefits.


FINDINGS OF FACT

1.  The appellant is mother and custodian of the veteran's 
son and daughter, who were born in May 1978 and September 
1980, respectively.

2.  The veteran died in May 1994.

3.  The VA received notice of the veteran's death within one 
year of the date of death.

4.  At the time the VA received notice of the veteran's 
death, the VA had knowledge that the appellant's son and 
daughter were dependents of the veteran with apparent 
entitlement to DIC benefits, but the VA did not furnish the 
appellant with an appropriate application form.

5.  On November 22, 1995, the RO received a formal claim for 
DIC benefits filed by the appellant on the children's behalf.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of June 1, 
1994, for commencement of payment of DIC benefits for the 
appellant's son and daughter have been met.  38 U.S.C.A. 
§§ 5110(e)(1), 5111 (West 1991); 38 C.F.R. §§ 3.150, 3.152, 
3.155, 3.400(c)(4)(ii) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in May 1994.  On May 31, 1994, the RO 
received an Application for Dependency and Indemnity 
Compensation or Death Pension by a Surviving Spouse or Child 
(VA Form 21-534) from the veteran's widow, on behalf of 
herself and her three children.  By award action in September 
1995, DIC benefits were awarded to the veteran's widow and 
her three children, but no benefits were awarded for the 
appellant and her two children.

On November 22, 1995, the RO received a VA Form 21-534 from 
the appellant on behalf of her two children.  In January 
1996, the RO granted the appellant's claim and assigned an 
effective date of December 1, 1995, for payment of DIC 
benefits.  The present appeal ensued.

Dependency and indemnity compensation may be awarded to a 
surviving child upon the service-connected death of a 
veteran.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.5(a) 
(1999).  The effective date of an award of DIC benefits to a 
child is the first day of the month in which the child's 
entitlement arose if the claim is received within one year 
from such date; otherwise, the effective date of the award 
shall be the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(e)(1) (West 1991); 38 C.F.R. § 3.400(c)(4)(ii) (1999).

It is clear that a formal claim on the appellant's children's 
behalf was not received until November 22, 1995.  In 
addition, there is nothing in the claims file which could 
reasonably be construed to constitute an informal claim for 
DIC for the appellant's children.  In this regard, the Board 
notes that any communication or action in writing indicating 
an intent to apply for one or more benefits may be considered 
as an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155 (1999).

In this regard, a review of the VA Form 21-534 completed by 
the veteran's widow, which was received by the RO on May 31, 
1994, shows that the portion of this application pertaining 
to surviving children (item #24A-D) listed only her three 
children.  In that portion of the application pertaining to 
surviving children not in her custody (item #25A-B), the 
veteran's widow responded "NONE."  Clearly, the widow's VA 
Form 21-534 contained no language, notation, or any 
indication whatsoever that she was intending to also claim 
DIC on behalf of the appellant's children.  Therefore, the 
Board is unable to conclude that there is any communication 
which meets the requirements for an informal claim on the 
appellant's behalf, and there is no basis for finding that 
the veteran's widow's VA Form 21-534, which was received by 
VA in May 1994, constituted an informal claim so as to relate 
the effective date of the eventual DIC award to the 
appellant's children back to that time period.  38 C.F.R. 
§ 3.155 (1999).

However, notwithstanding the fact that there was no informal 
claim filed on behalf of the appellant's children in 1994, 
the Board notes that by regulation, once notice of the death 
of a veteran is received, VA is charged with the duty to 
furnish an appropriate application form for DIC benefits to 
any dependent of the veteran who has apparent entitlement.  
38 C.F.R. § 3.150 (1999).  The evidence of record at the time 
VA received notice of the veteran's death clearly documented 
the fact that the appellant's son and daughter were children 
of the veteran with apparent entitlement to death benefits.  
This evidence includes, but is not necessarily limited to, 
the birth certificates of the appellant's son and daughter, 
which were apparently of record since about 1978 and 1980, 
respectively, and a Declaration of Status of Dependents (VA 
Form 21-686c) completed by the veteran, and received by VA in 
November 1991.

Nevertheless, there is nothing in the claims file showing 
that any application form was furnished to the appellant at 
that time.  The question thus arises as to what impact, if 
any, this failure to furnish an application form pursuant to 
38 C.F.R. § 3.150 has on the effective date of the DIC award 
for the appellant's children.

The United States Court of Appeals for Veterans Claims 
(Court) has addressed this problem in a situation under a 
different regulation.  Specifically, the Court has held that 
the one-year filing period for VA benefits did not begin to 
run in a situation where the VA did not forward to a claimant 
a formal application form once an informal claim was 
received.  Servello v. Derwinski, 3 Vet. App. 196, 200 
(1992); see also Quarles v. Derwinski, 3 Vet. App. 129, 137 
(1992).  In other words, although as a general rule, under 
38 C.F.R. § 3.155, a formal application must be received 
within one year of an informal claim if the date of receipt 
of the informal claim is to govern the effective date, in a 
situation where the VA fails to furnish a formal application 
form after receiving an informal claim, the Court has 
indicated that the effective date of the informal claim is to 
be viewed as the effective date of the award.

The Board believes that the same essential analysis must 
apply to the facts of the instant case.  Here, a regulation, 
38 C.F.R. § 3.150, charges the VA with an affirmative duty to 
furnish an application form for certain death benefits to a 
dependent of a deceased veteran who has apparent entitlement.  
See Westberry v. West, 12 Vet. App. 510, 513-14 (1999) 
(indicating that where there is "apparent entitlement", the 
VA is obligated to forward a formal application).  Although 
the Court's holdings regarding the consequences of a failure 
to furnish an application form deal with informal claims 
under 38 C.F.R. § 3.155 and although the Board (as discussed 
earlier) is unable to find that any informal claim was 
received on the appellant's behalf in 1994, the provisions of 
38 C.F.R. § 3.150 appear to impose a separate and express 
obligation on the VA in the limited circumstance when notice 
of the death of a veteran is received.  Just as with the 
provisions of 38 C.F.R. § 3.155 dealing with informal claims, 
38 C.F.R. § 3.150 requires the VA to furnish appropriate 
formal claim forms to certain individuals.  In other words, 
it is as if the notice of the death of a veteran is in effect 
an informal claim for purposes of giving rise to a specific 
obligation on the part of the VA to certain individuals.  
Applying the Servello Court's analysis, the Board therefore 
concludes that the failure to furnish the appellant with an 
appropriate application form in 1994 after receiving notice 
of the veteran's death affords a basis for assigning an 
effective date of June 1, 1994, for commencement of payment 
of DIC benefits for her son and daughter.

In reaching this determination the Board has carefully 
considered a holding of VA's General Counsel which determined 
that a failure to furnish information regarding VA benefits 
under 38 U.S.C.A. § 7722 did not afford a basis for assigning 
an earlier effective date.  VAOPGCPREC 17-95 (June 21, 1995).  
However, that opinion was expressly limited by the General 
Counsel to situations where any notification obligation under 
38 U.S.C.A. § 7722 was not complied with.  The General 
Counsel acknowledged that the scope of VA's obligation may 
differ under other statutory provisions.  The Board finds 
that the specific, express duty to furnish an appropriate 
application form to certain individuals under 38 C.F.R. 
§ 3.150 is a separate, distinct affirmative duty apart from 
any duty regarding outreach services under 38 U.S.C.A. 
§ 7722.  As such, the above-cited opinion of VA's General 
Counsel does not preclude assignment of an earlier effective 
date when the duty to furnish the appropriate application is 
not complied with.  The Board finds that the failure to 
furnish an application form under 38 C.F.R. § 3.150 should be 
viewed as similar to a breach of VA's specific, express duty 
to provide a formal claim form under 38 C.F.R. § 3.155 after 
receiving an informal claim and that the analysis of the 
Court in situations involving a breach of the 38 C.F.R. 
§ 3.155 duty should also apply to situations (as in the 
present case) involving a breach of the duty imposed by 
38 C.F.R. § 3.150.

In closing, the Board points out that the effective date of 
an award of DIC to a child for which application is received 
within one year of the date of entitlement shall be the first 
day of the month in which entitlement arose.  In this case, 
entitlement arose as of the date of the veteran's death.  
38 U.S.C.A. § 5110(e)(1) (West 1991).  The veteran died in 
May 1994, so it would appear at first that the effective date 
of the DIC award should be May 1, 1994.  However, 38 U.S.C.A. 
§ 5111 provides that notwithstanding § 5110, the payment of 
monetary benefits based on an award of DIC may not be made to 
an individual for any period before the first day of the 
calendar month following the month in which the award became 
effective.  In other words, the effective date for 
commencement of payment of the appellant's children's DIC 
award is June 1, 1994.


ORDER

Entitlement to an effective date of June 1, 1994, for 
commencement of payment of DIC benefits for the appellant's 
son and daughter is warranted, subject to the laws and 
regulations governing the payment of monetary benefits.  The 
appeal is granted to this extent.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

